The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
Claims 1-5 are pending.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1-5 are allowable over the closest references: Callahan et al. (U.S. Patent Application Publication 2002/0010261 A1), Masel et al. (U.S. Patent 9,580,824), Hamada et al. (U.S. Patent 4,126,589), Hong et al. ((U.S. Patent Application Publication 2015/0307659 A1), Fan et al. “Living Anionic Surface-Initiated Polymerization (LASIP) of Styrene from Clay Nanoparticles Using Surface Bound 1,1-Diphenylethylene (DPE) Initiators”, Langmuir 2002, 18, 4511-4518, Bae et al. (U.S. Patent 10,272,424), Kim et al. ((U.S. Patent Application Publication 2014/0024728 A1), and Wang et al. ((U.S. Patent Application Publication 2006/0135702 A1).  
The disclosure of Callahan et al., Masel et al., Hamada et al., Hong et al., and Fan’s references resided in § 9 od the Office Action dated February 22, 2022 is incorporated herein by reference.   
Bae discloses a polymer according to formula IX

    PNG
    media_image1.png
    362
    615
    media_image1.png
    Greyscale

wherein x and y are mol % and n is 1-10, and A method of preparing the polymer of claim 1, the method comprising: 
immersing a polymer of formula VIII in aqueous trimethylamine; 
heating the mixture to approximately 500C.; 
rinsing the polymer with water; and immersing the resulting polymer in sodium hydroxide 

    PNG
    media_image2.png
    355
    595
    media_image2.png
    Greyscale

wherein x and y are mol % and n is 1-10 (claims 1-2).
Kim discloses (claim 1) a composition having the formula

    PNG
    media_image3.png
    592
    661
    media_image3.png
    Greyscale

wherein X is S or O; 
wherein Y is


    PNG
    media_image4.png
    408
    691
    media_image4.png
    Greyscale

wherein Z is SO2 or S,
wherein n is from 1 to 1000, and 
wherein G comprises guanidine or guanidinium, said guanidine having the formula

    PNG
    media_image5.png
    227
    449
    media_image5.png
    Greyscale

said guanidinium having the formula

    PNG
    media_image6.png
    804
    748
    media_image6.png
    Greyscale

Wang discloses a proton exchange membrane having a proton exchange membrane polymer comprising: 
a main chain, and 
a branch chain connected to said main chain wherein 
the chemical formula for said branch chain is 

    PNG
    media_image7.png
    165
    537
    media_image7.png
    Greyscale
where n is an integer; and 
said main chain is a first polymer selected from the group consisting of: aliphatic polymers, aliphatic block polymers, and aliphatic random copolymers (claim 1). 
However, Callahan et al., Masel et al., Hamada et al., Hong et al., Fan et al., Bae et al., Kim et al., and Wang et al. do not disclose or fairly suggest the claimed exchange membrane material comprising: a polymer according to Formula I:

    PNG
    media_image8.png
    435
    890
    media_image8.png
    Greyscale

wherein M1 is diphenylalkylene; M2 is a styrene; G1 includes one or more functional groups, hydrocarbyl groups, H, or combinations thereof; and G2 includes one or more functional groups, hydrocarbyl groups, H, or combinations thereof, as per instant claim 1.
10.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Callahan et al., Masel et al., Hamada et al., Hong et al., Fan et al., Bae et al., Kim et al., and Wang et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
11.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								
/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764